RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3226-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.L.,

          Defendant,

and

B.G.,

     Defendant-Appellant.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF K.G.
and J.G., minors.
________________________

                   Submitted August 2, 2022 – Decided August 23, 2022

                   Before Judges Sumners and Gummer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Burlington County,
            Docket No. FG-03-0022-21.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Catherine Reid, Designated Counsel, on the
            briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Amy M. Young, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Jennifer M. Sullivan,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

            After a four-day guardianship trial in this Title 30 case, Family Part

Judge Richard L. Hertzberg terminated the parental rights of R.L. (the "mother")

and B.G. ("Bill") to their twenty-one-month-old special needs twin sons, K.G.

and J.G. (collectively referred to as "boys," "sons," or "twins"). 1 Only Bill

appeals the trial court's decision. The Law Guardian and the Division of Child

Protection and Permanency (Division) urge that we uphold that decision. We

affirm.


1
  We use initials and fictitious names to protect the identity of the parties. R.
1:38-3(d)(12).
                                                                            A-3226-20
                                        2
                                       I

      The evidence is outlined in the judge's oral opinion. A summary relevant

to Bill's appeal will suffice here.

      Following their premature birth, the boys tested positive for cocaine due

to R.L.'s drug use during the pregnancy and remained hospitalized for

approximately six weeks.2 The Division conducted an emergency removal when

the boys were released from the hospital and placed them in a resource home.

At a court hearing two days later, the emergency removal was upheld, and the

Division immediately made referrals for substance abuse evaluations and

treatment, psychological evaluations, random urine screenings, and a supervised

visitation service.

      The unrebutted evidence shows that Bill has had a long history of

unemployment and drug addiction that he has been unable to control, despite the

Division's assistance with treatment, leading to multiple periods of

incarceration.   Bill's addiction and incarceration also limited his ability to

consistently visit with his sons.




2
  Because the twins suffered no symptoms of withdrawal, the Division
concluded that abuse and neglect was "not established."
                                                                         A-3226-20
                                       3
        The Division presented the testimony of Brian Eig, Psy.D., who was

qualified as an expert in forensic and clinical psychology. Dr. Eig diagnosed

Bill with "unspecified personality disorder with antisocial and narcissistic

traits[,] as well as unspecified substance abuse disorder in early remission." He

explained that Bill's antisocial and narcissistic pathologies negatively impacted

all four factors of parenting: nurturance, protection, guidance, and stability. He

opined that even if Bill committed to change, it would likely take him "at least

a couple years of intense therapy" to correct these conditions; thus, Bill's

prognosis for rehabilitation was poor. Dr. Eig concluded that Bill would not be

a minimally adequate parent and recommended against reunification with his

sons.

        On the other hand, Dr. Eig concluded the boys had a strong, positive, and

warm relationship with the resource parents, consistent with a secure

attachment. He opined that the boys would be at high risk of suffering severe

and enduring harm if separated from their resource parents.

        Gina Cordelle, the family's Division case worker, also testified on behalf

of the Division. She detailed the Division's plan for the boys was adoption by

their resource parents, who were interested in adopting. She stated the resource

parents told her they were willing to allow the boys to remain in contact with


                                                                            A-3226-20
                                         4
Bill and his family. She further testified that the Division was unable to identify

any of Bill's or R.L.'s family members who were willing to care for the boys.

      The Law Guardian presented the expert testimony of Gregory C. Gambone

Ph.D., who had conducted a psychological evaluation of Bill, and bonding

evaluations between the boys and Bill, as well as the boys and the resource

parents. Dr. Gambone opined that Bill's plans to reunite with his sons were

merely aspirational. The doctor stated that Bill's cognitive functioning was

sufficient to parent and that he could, in time, become an adequate parent, but

that he was not yet capable of adequately parenting his sons on an independent

basis and had minimal chance of rising to the level of parental adequacy at any

point during their childhood. Dr. Gambone also expressed concern about the

possibility of a drug relapse or reincarceration due to Bill's repeat recovery-court

violations.

      Bill's bonding evaluation with his sons conducted by Dr. Gambone did not

go well. Bill was unable to control their behavior, so Dr. Gambone terminated

the observation session early. In contrast, Dr. Gambone's observation of the

boys with the resource parents led him to conclude that the resource parents

"appear[ed] to serve the principal psychological functions of mother and father."




                                                                              A-3226-20
                                         5
He opined that terminating the relationship with the resource parents would be

"devastating" to the boys, and Bill would not be able to mitigate the harm.

      Bill testified on his own behalf. He acknowledged that he was not ready

to take custody of his sons immediately upon completing his drug treatment

program, estimating he would need six to eight months after completing the

program before being ready to raise his sons. Bill discussed his two employment

options and his sister's efforts to find him a place to live. Bill testified he wanted

to make the necessary changes to care for his sons, and if they were returned to

him, he wanted them to maintain a relationship with their resource parents.

      In his oral decision, Judge Hertzberg thoroughly detailed his factual

findings and analyzed all four prongs of N.J.S.A. 30:4C-15.1(a), concluding that

it was in the boys' best interests for Bill's rights to be terminated. The judge

found Bill's testimony lacking in credibility, concluding his plans for

employment and housing were not concrete but mere "possibilities," and his plan

that he would be ready to properly parent the boys within six to eight months

after leaving his drug treatment program was tenuous. The judge therefore

found Bill had no concrete plans and had not demonstrated the ability to parent.

He cited to Bill's substance abuse, criminal activity, inability to remain

consistent with services, and problematic personality traits as evidence of


                                                                               A-3226-20
                                          6
continued risk. Noting that substance abuse alone is not a basis for termination

of parental rights, the court found that Bill's history reflects his inability to

comply with services.

      Judge Hertzberg was satisfied the Division had provided Bill "numerous

services," such as visitation, psychological evaluations, urine screens, referrals

to substance abuse treatment, and transportation. The judge also found the

Division made efforts to seek alternatives to termination of parental rights

through family members, but there were no viable options.

      Finding Drs. Eig and Gambone and caseworker Cordelle credible, Judge

Hertzberg determined the boys would suffer harm if the resource parents'

relationship was severed, that Bill would be unable to mitigate that harm, and

that the resource parents were willing to allow Bill to remain in his sons' lives.

He concluded the twins "deserve[d] permanency" with the foster parents, whom

they consider to be their mother and father, and there was no prospect that Bill

would reach the point of being able to serve as a competent parent in a

reasonable time. The judge noted that termination of Bill's parental rights was

not based solely on his incarceration, but rather the personality traits that led to

his incarceration were the same traits that rendered him incapable of parenting.




                                                                              A-3226-20
                                         7
                                         II

      In this appeal, Bill contends the trial judge erred in finding the Division

met its burden to prove: he harmed the children; he was unable or unwilling to

parent his sons and it was not reasonably foreseeable that he would be able to

parent his sons in the future; services were provided to help him reunify with

his sons; it considered alternatives to termination of parental rights, specifically

the option of kinship legal guardian; and that termination of his parental rights

would not do more harm than good because the record did not show that

termination of his parental rights would result in a permanent home for the boys

and the bonding evidence was impacted by external circumstances.

      Our scope of review in Title 30 guardianship cases is limited. The trial

court's findings in such cases generally should be upheld so long as they are

supported by "adequate, substantial, and credible evidence." N.J. Div. of Youth

& Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014). The court's decision should

be reversed or altered on appeal only if its findings were "so wholly

unsupportable as to result in a denial of justice." N.J. Div. of Youth & Fam.

Servs. v. P.P., 180 N.J. 494, 511 (2004) (quoting In re Guardianship of J.N.H.,

172 N.J. 440, 472 (2002)). We must give substantial deference to the trial

judge's opportunity to have observed the witnesses first-hand and to evaluate


                                                                              A-3226-20
                                         8
their credibility. R.G., 217 N.J. at 552. We must also recognize the expertise

of the Family Part in matters involving the alleged abuse or neglect of children.

See, e.g., N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 448 (2012);

N.J. Div. of Youth & Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div.

2012).

      Applying these principles to the evidence in this case, we reject Bill's

arguments to set aside the final judgment of guardianship. All four prongs of

the statutory criteria are abundantly supported by the record, and the trial judge's

decision comports in all respects with the law.

      We therefore affirm the termination of appellant's parental rights

substantially for the sound reasons detailed in Judge Hertzberg's oral opinion.

No further discussion of the judge's wise analysis is necessary.                  R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-3226-20
                                         9